TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00117-CR






James Trotter, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY


NO. 44,062, HONORABLE HOWARD S. WARNER, JUDGE PRESIDING







	James Trotter, appellant, was convicted of driving while intoxicated (DWI) on his plea of
nolo contendere.  Tex. Penal Code Ann. § 49.04 (West 1994 & West Supp.1998).  He appeals the denial
of his motion to quash the information.  We will affirm.

	Appellant's complaint is that there was no allegation of a culpable mental state in the
information.  This offense was committed prior to September 1, 1995, the effective date of the amendment
of the DWI statute that expressly dispensed with any culpable mental state.  See Tex. Penal Code Ann.
§ 49.11 (West Supp. 1998).

	We have previously decided this precise issue in Sanders v. State, 936 S.W.2d 436, (Tex.
App.--Austin 1997, pet. ref'd) (holding that the DWI statute did not require proof of a culpable mental
state even before the enactment of section 49.11).  We followed the decision in Ex parte Ross, 522
S.W.2d 214 (Tex. Crim. App. 1975), which held that no proof of a culpable mental state was required in
a DWI case.  We overrule appellant's point of error.

	We affirm the judgment of the trial court.



					                                                                       

					John Powers, Justice

Before Justices Powers, Aboussie and B. A. Smith

Affirmed

Filed:   December 11, 1997

Do Not Publish